In,Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter. Upon consideration of motions for leave to intervene of First Interstate Development Company, and Avon Citizens Committee for Avon Commons and Robert Barnhart, and relators’ motion for leave to amend complaint,
IT IS ORDERED by the court that the motions for leave to intervene be, and hereby are, granted.
IT IS FURTHER ORDERED that relators’ complaint be considered amended as a matter of course pursuant to Civ.R. 15(A). State ex rel. Hanson v. Guernsey (1992), 65 Ohio St.3d 545, 549, 605 N.E.2d 378, 381-382; see, also, S.Ct.Prac.R. X(2). Briefing shall proceed pursuant to S.Ct.Prae.R. X(9), with respondents’ and intervening respondents’ evidence and merit briefs due June 1, 1999.
Resnick, F.E. Sweeney and Pfeifer, JJ., defer voting on the motion for leave to amend complaint.